          Case 1:20-cv-04389-MKV Document 110 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
ARCESIUM, LLC,

                                   Plaintiff,
                 -against-                                         20 CIVIL 4389 (MKV)

                                                                      JUDGMENT
ADVENT SOFTWARE, INC., and SS&C
TECHNOLOGIES HOLDINGS, INC.

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 31, 2021, Defendants’ motion to dismiss

[ECF No. 78] is GRANTED on the ground that Plaintiff has not established antitrust standing in

this case. Specifically, because Plaintiff’s claims largely rise out of its contract with Defendants,

and Defendants’ refusal to renew the contract, Plaintiff has failed to allege an antitrust injury.

Plaintiff also has not established that it is an efficient enforcer of the antitrust laws sufficient to

assert the claims alleged in the Complaint. In the absence of federal antitrust claims, the Court

will not assert supplemental jurisdiction over the state law claims. Because antitrust standing is a

fact-intensive question, Plaintiff may be able to replead its complaint to remedy the deficiencies

identified herein. At this stage the Court cannot ascertain whether such amendment necessarily

would be futile. To the extent Plaintiff intends to move for leave to file an Amended Complaint,

the motion (together with a blacklined copy of the proposed amended complaint) should be filed

within thirty days of this Opinion and Order; accordingly, this case is closed.
       Case 1:20-cv-04389-MKV Document 110 Filed 03/31/21 Page 2 of 2




Dated: New York, New York

       March 31, 2021                             RUBY J. KRAJICK
                                              _________________________
                                                    Clerk of Court
                                        BY:
                                              _________________________
                                                     Deputy Clerk
